

115 S3078 IS: Stopping Bad Robocalls Act
U.S. Senate
2018-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3078IN THE SENATE OF THE UNITED STATESJune 18, 2018Mr. Markey introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 to clarify the prohibitions on making robocalls, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Stopping Bad Robocalls Act. 2.Prohibitions on making robocalls (a)In generalSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended—
 (1)in subsection (a), by amending paragraph (1) to read as follows:  (1)The term robocall means a call made (including a text message sent)—
 (A)using equipment that makes a series of calls to stored telephone numbers, including numbers stored on a list, or to telephone numbers produced using a random or sequential number generator, except for a call made using only equipment that the caller demonstrates requires substantial additional human intervention to dial or place a call after a human initiates the series of calls; or
 (B)using an artificial or prerecorded voice.; (2)in subsection (b)—
 (A)in paragraph (1)— (i)in subparagraph (A)—
 (I)by striking any call and inserting any robocall; and (II)by striking using any automatic telephone dialing system or an artificial or prerecorded voice;
 (ii)in subparagraph (B)— (I)by striking telephone call and inserting robocall; and
 (II)by striking using an artificial or prerecorded voice to deliver a message; and (iii)in subparagraph (D), by striking use an automatic telephone dialing system and inserting make robocalls; and
 (B)in paragraph (2)(A), by striking calls made using an artificial or prerecorded voice and inserting robocalls; (3)in subsection (d)—
 (A)in paragraph (1)(A)— (i)by striking telephone call using any automatic telephone dialing system and inserting robocall described in subsection (a)(1)(A) using any equipment; and
 (ii)by striking or automatic telephone dialing system and inserting or to make any robocall described in subsection (a)(1)(A); and (B)in paragraph (3)—
 (i)in the heading, by inserting robocall after voice; (ii)in the matter preceding subparagraph (A), by striking artificial or prerecorded voice message via telephone and inserting robocall described in subsection (a)(1)(B); and
 (iii)in subparagraph (A), by striking all artificial or prerecorded telephone messages and inserting the artificial or prerecorded voice message contained in any robocall described in that subsection; and (4)in subsection (f)(1)—
 (A)by striking subparagraphs (B) and (C) and inserting the following:  (B)the making of robocalls; or; and
 (B)by redesignating subparagraph (D) as subparagraph (C). (b)Manner of revoking prior express consentSection 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)) is amended—
 (1)by redesignating paragraph (3) as paragraph (5); and (2)by inserting after paragraph (2) the following:
					
 (3)Manner of revoking prior express consentFor purposes of this subsection, prior express consent may be revoked at any time and in any reasonable manner, regardless of the context in which consent was provided..
 (c)Deadline for regulationsNot later than 1 year after the date of enactment of this Act, the Federal Communications Commission shall prescribe such regulations, or amend such existing regulations, as necessary to implement the amendments made by this section.
 (d)Report to Congress on text messagesNot later than 60 days after the date of enactment of this Act, after notice and an opportunity for public comment, the Federal Communications Commission shall submit to Congress a report on how best to limit the number of unwanted text messages received by consumers. The report shall contain recommendations by the Commission, including recommendations for potential legislation.
			3.Consumer protections for exemptions
 (a)In generalSection 227(b)(2) of the Communications Act of 1934 (47 U.S.C. 227(b)(2)) is amended— (1)in subparagraph (G), by striking ; and at the end and inserting a semicolon;
 (2)in subparagraph (H), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
					
 (I)shall ensure that any exemption under subparagraph (B) or (C) contains requirements for calls made in reliance on the exemption with respect to—
 (i)the classes or categories of parties that may make those calls; (ii)the classes or categories of parties that may be called;
 (iii)the purposes for which the calls may be made; (iv)the number of calls that a calling party may make to a particular called party; and
 (v)the obligation of the calling party— (I)to provide the called party with a conspicuous consumer choice mechanism that permits the called party, at any time, to indicate that the called party wishes to stop receiving the calls from the calling party; and
 (II)to stop making the calls to the called party if the called party so indicates.. (b)Deadline for regulationsIn the case of any exemption issued under subparagraph (B) or (C) of section 227(b)(2) of the Communications Act of 1934 (47 U.S.C. 227(b)(2)) before the date of enactment of this Act, the Federal Communications Commission, shall, not later than 1 year after that date of enactment, prescribe such regulations, or amend such existing regulations, as necessary to ensure that the exemption meets the requirements of subparagraph (I) of such section 227(b)(2), as added by subsection (a).
			4.Reassigned number database; safe harbor
 (a)In generalSection 227(b) of the Communications Act of 1934 (47 U.S.C. 227(b)), as amended by section 2(b), is further amended by inserting after paragraph (3) the following:
				
					(4)Reassigned number database; safe harbor
						(A)Database required
 (i)EstablishmentThe Commission shall establish a nationwide database of telephone numbers that have been reassigned in order to provide persons making calls subject to this subsection with the comprehensive and timely information that those persons need to avoid making calls without the prior express consent of the called party because of the reassignment of the number called to a different party.
 (ii)Current informationThe Commission shall ensure that information in the database required under clause (i) is up-to-date.
 (B)Provider participation requiredThe Commission shall require each covered provider to report to the database required under subparagraph (A) the reassignment of any telephone number to or from a subscriber of the provider.
 (C)Safe harborBeginning on the date of the establishment of the database required under subparagraph (A), in the case of a person who makes a call subject to this subsection to a telephone number that has been reassigned from a subscriber who had given prior express consent to be called by the person, the person shall not be found in violation of this subsection on the basis of not having the prior express consent of the called party to make the call, if the person shows that—
 (i)the person had the prior express consent of the subscriber and that consent had not been revoked as of the time of the call;
 (ii)the person queried the database before making the call, the query did not show the number as being reassigned from the subscriber, and the person made the call within a reasonable period of time (as defined by the Commission) after the query;
 (iii)the query did not show the number as being reassigned from the subscriber as a result of an inaccuracy on the part of—
 (I)the Commission or other entity administering the database; or (II)a covered provider in reassigning the number or in making a report to the database about the reassignment of the number;
 (iv)the person did not otherwise know or have any reason to know that the number had been reassigned from the subscriber;
 (v)the call would have complied with the requirements of this subsection but for the lack of the prior express consent of the called party; and
 (vi)the person— (I)took affirmative steps to correct the internal records of the person with respect to the number; and
 (II)reported to the database any inaccuracy that the person discovered with respect to the number in the database.
 (D)Rule of constructionNothing in this paragraph shall be construed to preclude the Commission from contracting with a private entity to provide the database required under subparagraph (A).
 (E)Covered provider definedIn this paragraph, the term covered provider means a provider of voice service or text messaging service (as those terms are defined in subsection (e)(8))..
			(b)Called party defined
 (1)In generalSection 227(a) of the Communications Act of 1934 (47 U.S.C. 227(a)) is amended by adding at the end the following:
					
 (6)The term called party means, with respect to a call, the current subscriber of the telephone number to which the call is made, determined at the time when the call is made..
 (2)Conforming amendmentsSection 227(d)(3)(B) of the Communications Act of 1934 (47 U.S.C. 227(d)(3)(B)) is amended— (A)by striking called party’s line each place it appears and inserting telephone line called; and
 (B)by striking called party has hung up and inserting answering party has hung up. (c)Deadline for regulations and establishment of databaseNot later than 1 year after the date of the enactment of this Act, the Federal Communications Commission shall—
 (1)prescribe regulations to implement the amendments made by this section; and (2)establish the database required by such amendments.
 (d)Transitional rule regarding definition of covered providerSubsection (b)(4)(E) of section 227 of the Communications Act of 1934 (47 U.S.C. 227), as added by subsection (a) of this section, shall apply before the effective date of the amendment made to subsection (e)(8) of such section 227 by section 503(a)(2)(C) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if that amendment was already in effect.
 5.Annual report to CongressSection 227 of the Communications Act of 1934 (47 U.S.C. 227) is amended by adding at the end the following:
			
				(i)Annual report to Congress on robocalls and transmission of misleading or inaccurate caller
			 identification information
 (1)Report requiredNot later than 1 year after the date of enactment of the Stopping Bad Robocalls Act, and annually thereafter, the Commission, after consultation with the Federal Trade Commission, shall submit to Congress a report regarding enforcement by the Commission of subsections (b), (d), and (e) during the preceding calendar year.
 (2)Matters for inclusionEach report required under paragraph (1) shall include the following: (A)The number of complaints received by the Commission during each of the preceding 5 calendar years, for each of the following categories:
 (i)Complaints alleging that a consumer received a robocall in violation of subsection (b). (ii)Complaints alleging that a consumer received a robocall in violation of the standards prescribed under subsection (d).
 (iii)Complaints alleging that a consumer received a call in connection with which misleading or inaccurate caller identification information was transmitted in violation of subsection (e).
 (B)The number of citations issued by the Commission under section 503(b) during the preceding calendar year to enforce subsection (d), and details of each citation.
 (C)The number of notices of apparent liability issued by the Commission under section 503(b) during the preceding calendar year to enforce subsections (b), (d), and (e), and details of each notice, including the proposed forfeiture amount.
 (D)The number of final orders imposing forfeiture penalties issued under section 503(b) during the preceding calendar year to enforce subsections (b), (d), and (e), and details of each order, including the total forfeiture imposed.
 (E)The amount of forfeiture penalties or criminal fines collected, during the preceding calendar year, by the Commission or the Attorney General for violations of subsections (b), (d), and (e), and details of each case in which a forfeiture penalty or criminal fine was collected.
 (F)Proposals for reducing by half the number of calls made in violation of subsections (b), (d), and (e).
 (G)An analysis of the contribution by providers of interconnected VoIP service and non-interconnected VoIP service that discount high-volume, short-duration calls to the total number of robocalls, and recommendations on how to address that contribution in order to decrease the total number of robocalls..
		6.Regulations relating to caller identification information authentication standards
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall prescribe regulations in the Call Authentication Trust Anchor proceeding (WC Docket No. 17–97).
			(b)Requirements for caller identification information authentication technology
 (1)In generalThe regulations required under subsection (a) shall require providers of voice service to implement, by a date specified by the Commission, caller identification information authentication technology that has the ability to—
 (A)verify that any caller identification information transmitted in connection with a call (including a call originating outside the United States if the recipient is within the United States) is—
 (i)accurate; or (ii)exempted under the regulations promulgated under paragraph (3) of section 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) from the prohibition under paragraph (1) of that section; and
 (B)prevent a subscriber from receiving a call unless— (i)any caller identification information transmitted in connection with the call is verified as described in subparagraph (A); or
 (ii)no caller identification information is transmitted in connection with the call, whether because a person has blocked the capability of a caller identification service to transmit the information in accordance with paragraph (2) of section 227(e) of the Communications Act of 1934 (47 U.S.C. 227(e)) or otherwise.
 (2)Unblocking requestsThe regulations required under subsection (a) shall require a provider of voice service to— (A)accept a request from a subscriber of the service, a calling party, or another provider of voice service for the caller identification information authentication technology required under paragraph (1) of this subsection to allow the completion of a call in connection with which caller identification information is transmitted but not verified as described in subparagraph (A) of that paragraph; and
 (B)if the request described in subparagraph (A) meets criteria prescribed by the Commission in those regulations, grant the request.
 (3)No additional cost to subscribersThe regulations required under subsection (a) shall prohibit providers of voice service from making any additional charge to subscribers for the caller identification information authentication technology required under paragraph (1) of this subsection.
 (c)DefinitionsIn this section: (1)Caller identification informationThe term caller identification information has the meaning given the term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)).
 (2)Caller identification serviceThe term caller identification service has the meaning given the term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)).
 (3)CommissionThe term Commission means the Federal Communications Commission. (4)Voice service (A)In generalThe term voice service has the meaning given the term in section 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)).
 (B)Transition ruleSubparagraph (A) shall apply before the effective date of the amendment made to the section described in that subparagraph by section 503(a)(2)(C) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if the amendment was already in effect.